DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 6 includes reference character “11” twice labelling different parts.  One of the reference characters “11” correctly labels the “notches”, however the other reference label “11” incorrectly labels what appears to be the support plate (reference character “9”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing valve installation structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Line 2 recites “a valve plug column being correspondingly to a drain opening” wherein the phrase “being correspondingly to” appears to have a typographical/grammatical error.  The structural/functional relationship between said valve plug column and drain opening is unascertainable, therefore the claim is rendered indefinite. 
Regarding claim 3,
Line 6 recites the limitation “the valve plug”.  There is insufficient antecedent basis for this limitation in the claim.
Lines 6 and 9-10 recite the limitation “the sealing valve”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4,
Line 9 recites the limitation “the sealing valve”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5,
Line 4 recites the limitation “the sealing valve”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6,
Lines 3-4 recite “an end of the connecting rib is connected to an upper end of valve plug column” which renders the claim indefinite because as currently worded “valve plug column” lacks proper antecedent basis.  It is unclear if said “valve plug column” refers to the valve plug column established in independent claim 1.  This can be corrected, for example, by an amendment instead reciting “an end of the connecting rib is connected to an upper end of the valve plug column” to properly refer to the valve plug column established in claim 1.
Line 5 recites “a penetrated pin” which lacks proper antecedent basis because it seemingly refers to the same part as the pin established in claim 5.  This can be corrected, for example, by an amendment instead reciting “a middle part of the connecting rib is overlapped and connected with the second extending rib of the mounting sleeve via the pin”.
Regarding claim 8,
Lines 2 and 3 recite the limitation “the valve plug”.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 9,
	Lines 1-2 recite “A cleaning-free washing machine equipped with the sealing valve plug structure of the sealing valve according to claim 1” which renders the claim indefinite because there is insufficient antecedent basis for “the sealing valve” in the claim.
	Lines 8-10 recite “a sealing valve, arranged at the drain opening and inside the lifting rib, wherein the sealing valve is provided with the sealing valve plug structure of the sealing valve” which renders the claim indefinite because it is unclear how the sealing valve is provided with the sealing valve plug structure of itself.  Independent claim 1 does not provide antecedent basis for “the sealing valve”, therefore the phrase “the sealing valve plug structure of the sealing valve” is rendered indefinite.  On this basis a person having ordinary skill in the art would not be able to ascertain the scope of the “sealing valve” defined by claim 9.  This ground of rejection further applies to dependent claim 10 which recites “two sealing valves”.
Line 11 recites the limitation “the valve plug”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11,
Lines 3-4 recite “a radial width of a lower end is smaller than the diameter of the drain opening” which renders the claim indefinite because it is unclear what element “a lower end” refers to.  This can be corrected, for example, by an amendment instead reciting “a radial width of a lower end of the valve plug is smaller than the diameter of the drain opening”.
Regarding claim 12,
Line 6 recites the limitation “the valve plug”.  There is insufficient antecedent basis for this limitation in the claim.
Lines 6 and 9 recite the limitation “the sealing valve”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13,
Lines 3-4 recite the limitation “the large end of the valve plug”.  There is insufficient antecedent basis for “the large end” and “the valve plug” in the claim.
Regarding claim 15,
Lines 4-5 recite the limitation “the sealing valve”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is a mere duplicate of claim 3 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205688223 to Liu et al. (hereafter “Liu”, machine translation provided for citation) in view of US Pat. 6,327,732 to Braunschweig et al. (hereafter “Braunschweig”).
Regarding claim 1,
Liu discloses a sealing valve plug structure comprising
a valve plug column (comprising pressure plate 6 and attached cylindrical sealing gasket 3) being correspondingly to a drain opening (2) formed in a side wall of an inner drum (4), and
a counterweight (12) being coupled to an upper end of the valve plug column, wherein, 
a sealing valve installation structure (9) is fixedly installed on the side wall of the inner drum, and a reset spring (11) is clamped between the sealing valve installation structure and the valve plug column [see Fig. 6-7; page 4].
Liu teaches that the counterweight (12) is coupled to an upper end of the valve plug column (comprising pressure plate 6 and attached cylindrical sealing gasket 3) such that when the counterweight rotates toward an inner wall of the drum (due to centrifugal force) the valve plug column moves in an opposite direction away from an inner wall of the drum to open the drain opening [see Fig. 6-7; page 4].  Liu does not explicitly teach that the counterweight has a hinged connection to the valve plug column.  However it is well known in the art to commonly use a hinge as a connection method between parts.  For example, Braunschweig similarly discloses a sealing valve plug structure comprising a valve block (88) corresponding to a drain opening (36), and a counterweight (102) having a connecting rib (96) hinged to an end of the valve block (at 90) such that movement of the counterweight due to an applied centrifugal force results in an opposing movement of the valve block [see Fig. 7; col. 4, lines 29-48].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the configuration of Liu such that the counterweight comprises a connecting rib hinged to an upper end of the valve plug column, in the manner described by Braunschweig, in order to predictably move the valve plug column to open the drain opening in response to centrifugal force acting on the counterweight [Braunschweig: col. 4, lines 29-48].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention.
Regarding claim 2,
Liu in view of Braunschweig disclose the sealing valve plug structure according to claim 1, wherein, the valve plug column is coaxially arranged at the drain opening, and a lower end of the valve plug column is provided with a valve plug (sealing gasket 3) protruding outwards in a radial direction [Liu: see Fig. 7; page 4].
Regarding claim 9,
Liu in view of Braunschweig disclose the sealing valve plug structure according to claim 1, wherein Liu discloses a cleaning-free washing machine equipped with the sealing valve plug structure see rejection under 35 U.S.C. 112(b) above], comprising, 
an inner drum (4) being a sealed container after a drum opening is covered by a door cover [Liu: Fig. 8; page 4], 
a lifting rib (8), provided on a side wall of the inner drum, wherein the lifting rib is hollow inside and is communicated to an inside of the inner drum, 
a drain opening (2), communicated to a hollow part of the lifting rib and formed in the side wall of the inner drum, 
a sealing valve, arranged at the drain opening and inside the lifting rib, wherein the sealing valve is provided with the sealing valve plug structure according to claim 1 [Liu: Fig. 6-7; page 4], 
when the inner drum rotates at a high speed, a valve plug (3) of the sealing valve moves along a radial center direction of the inner drum under an action of centrifugal force to open the drain opening formed in the side wall of the inner drum [Liu: Fig. 6-7; page 3, first paragraph].
Regarding claim 10,
Liu in view of Braunschweig disclose the cleaning-free washing machine according to claim 9, wherein Liu teaches that a mounting cavity enclosed by the lifting rib (8) is provided with the sealing valve [Fig. 6-7; page 4], but does not explicitly teach that the mounting cavity is provided with two sealing valves correspondingly arranged.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the lifting rib of Liu such that the mounting cavity further include a second sealing valve correspondingly arranged therein, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [see MPEP 2144.04(VI)(B)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Braunschweig as applied to claim 2 above, and further in view of US Pub. 2013/0036774 to Kim et al. (hereafter “Kim”).
Regarding claim 11,
Liu in view of Braunschweig disclose the sealing valve plug structure according to claim 2, however Liu does not explicitly teach that a diameter of the valve plug (3) increases from bottom to top.  However it is old and commonly known in the art to provide such a tapered valve plug to seal a drain opening; for example, Kim similarly discloses a sealing valve plug structure (90) corresponding to a drain opening (30c) in a side wall of an inner drum, wherein a diameter of a valve plug (91a) increases from bottom to top, a radial width of an upper end of the valve plug is larger than a diameter of the drain opening (30c), and a radial width of a lower end is smaller than the diameter of the drain opening [see Fig. 4; ¶0042].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the valve plug of Liu such that it resemble the tapered, frustoconical valve plug taught by Kim in order to predictably close and seal the drain opening [Kim: ¶0042].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711